    Case 5:19-cv-00060-LGW-BWC Document 15 Filed 05/14/20 Page 1 of 6
                                                                                                                 FILED
                                                                                                      John E. Triplett, Acting Clerk
                                                                                                       United States District Court

                                                                                                  By MGarcia at 2:46 pm, May 14, 2020




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF GEORGIA
                                  WAYCROSS DIVISION


    BRIAN ALDEAIN SHREEVES,

                  Petitioner,                                      CIVIL ACTION NO.: 5:19-cv-60

         v.

    PATRICK GARTLAND,

                  Respondent.


      ORDER AND MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

        This matter comes before the Court upon Petitioner Brain Shreeves’s (“Shreeves”) failure

to comply with the Court’s March 31, 2020 Order and Respondent’s Motion to Dismiss. Docs.

12, 13. For the following reasons, I RECOMMEND the Court DISMISS without prejudice

Shreeves’s Petition for failure to follow the Court’s Order. I also RECOMMEND the Court

DENY as moot Respondent’s Motion and the other pending motion, doc. 7, DIRECT the Clerk

of Court to CLOSE this case and enter the appropriate judgment of dismissal, and DENY

Shreeves leave to appeal in forma pauperis.1



1
           A “district court can only dismiss an action on its own motion as long as the procedure employed
is fair. . . . To employ fair procedure, a district court must generally provide the plaintiff with notice of its
intent to dismiss or an opportunity to respond.” Tazoe v. Airbus S.A.S., 631 F.3d 1321, 1336 (11th Cir.
2011) (citations and internal quotation marks omitted). A magistrate judge’s Report and
Recommendation provides such notice and opportunity to respond. See Shivers v. Int’l Bhd. of Elec.
Workers Local Union, 349, 262 F. App’x 121, 125, 127 (11th Cir. 2008) (indicating that a party has
notice of a district court’s intent to sua sponte grant summary judgment where a magistrate judge issues a
report recommending the sua sponte granting of summary judgment); Anderson v. Dunbar Armored, Inc.,
678 F. Supp. 2d 1280, 1296 (N.D. Ga. 2009) (noting that report and recommendation served as notice that
claims would be sua sponte dismissed). This Report and Recommendation constitutes fair notice to
Shreeves that his suit is due to be dismissed. As indicated below, Shreeves will have the opportunity to
present his objections to this finding, and the presiding district judge will review de novo properly
submitted objections. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72; see also Glover v. Williams, No.
1:12-CV-3562, 2012 WL 5930633, at *1 (N.D. Ga. Oct. 18, 2012) (explaining that magistrate judge’s
     Case 5:19-cv-00060-LGW-BWC Document 15 Filed 05/14/20 Page 2 of 6



                                          BACKGROUND

        On July 12, 2019, Shreeves filed his 28 U.S.C. § 2241 Petition for Writ of Habeas

Corpus. Doc. 1. After Shreeves paid the requisite filing fee, this Court directed service of

Shreeves’s Petition. Doc. 4. Respondent filed his initial motion to dismiss on September 9,

2019, to which Shreeves responded. Docs. 7, 11. On March 30, 2020, Respondent filed the

instant Motion to Dismiss, stating Immigration and Customs Enforcement removed Shreeves to

Jamaica on September 26, 2019, rendering his Petition moot. Doc. 12 at 1. The Court ordered

Shreeves to respond to the Motion to Dismiss within 14 days of its March 31, 2020 Order, doc.

13. The Court advised Shreeves if he failed to respond, the Court would determine he did not

oppose the Motion, would grant it as unopposed, and deem Shreeves as failing to follow a Court

Order. Id. That Order was returned to the Court as undeliverable with the notation “Not at this

Facility.” Doc. 14. Shreeves did not respond to the Court’s Order within 14 days.

                                            DISCUSSION

        The Court must now determine how to address Shreeves’s failure to comply with this

Court’s Order. For the reasons set forth below, I RECOMMEND the Court DISMISS without

prejudice Shreeves’s Petition. I also RECOMMEND the Court DIRECT the Clerk of Court to

CLOSE this case and enter the appropriate judgment of dismissal and DENY Shreeves leave to

appeal in forma pauperis.

I.      Dismissal for Failure to Follow This Court’s Order

        A district court may dismiss a petitioner’s claims for failure to prosecute pursuant to

Federal Rule of Civil Procedure 41(b) (“Rule 41(b)”) and the court’s inherent authority to



report and recommendation constituted adequate notice and petitioner’s opportunity to file objections
provided a reasonable opportunity to respond).



                                                    2
    Case 5:19-cv-00060-LGW-BWC Document 15 Filed 05/14/20 Page 3 of 6



manage its docket. Link v. Wabash R.R. Co., 370 U.S. 626 (1962);2 Coleman v. St. Lucie Cty.

Jail, 433 F. App’x 716, 718 (11th Cir. 2011) (citing Fed. R. Civ. P. 41(b) and Betty K Agencies,

Ltd. v. M/V MONADA, 432 F.3d 1333, 1337 (11th Cir. 2005)). In particular, Rule 41(b) allows

for the involuntary dismissal of a petitioner’s claims where he has failed to prosecute those

claims, comply with the Federal Rules of Civil Procedure or local rules, or follow a court order.

Fed. R. Civ. P. 41(b); see also Coleman, 433 F. App’x at 718; Sanders v. Barrett, No. 05-12660,

2005 WL 2640979, at *1 (11th Cir. Oct. 17, 2005) (citing Kilgo v. Ricks, 983 F.2d 189, 192

(11th Cir. 1993)); cf. Local R. 41.1(b) (“[T]he assigned Judge may, after notice to counsel of

record, sua sponte . . . dismiss any action for want of prosecution, with or without prejudice[,]

. . . [based on] willful disobedience or neglect of any order of the Court.” (emphasis omitted)).

Additionally, a district court’s “power to dismiss is an inherent aspect of its authority to enforce

its orders and ensure prompt disposition of lawsuits.” Brown v. Tallahassee Police Dep’t, 205

F. App’x 802, 802 (11th Cir. 2006) (quoting Jones v. Graham, 709 F.2d 1457, 1458 (11th Cir.

1983)).

          It is true that dismissal with prejudice for failure to prosecute is a “sanction . . . to be

utilized only in extreme situations” and requires that a court “(1) conclud[e] a clear record of

delay or willful contempt exists; and (2) mak[e] an implicit or explicit finding that lesser

sanctions would not suffice.” Thomas v. Montgomery Cty. Bd. of Educ., 170 F. App’x 623,

625–26 (11th Cir. 2006) (quoting Morewitz v. West of Eng. Ship Owners Mut. Prot. & Indem.



2
         In Wabash, the Court held that a trial court may dismiss an action for failure to prosecute “even
without affording notice of its intention to do so.” 370 U.S. at 633. However, in this case, Shreeves was
forewarned of the consequences of failing to respond to the Motion to Dismiss and this Court’s Order.
Doc. 13; see also Doc. 8. In addition, Shreeves was advised to keep the Court informed of any change in
his address, doc. 4 at 2, which he has failed to do and provides an additional ground for dismissal of his
Petition. The Court notes Shreeves did notify the Court of his change in address when he was transferred
from the Folkston facility. Doc. 9.


                                                      3
  Case 5:19-cv-00060-LGW-BWC Document 15 Filed 05/14/20 Page 4 of 6



Ass’n (Lux.), 62 F.3d 1356, 1366 (11th Cir. 1995)); see also Taylor v. Spaziano, 251 F. App’x

616, 619 (11th Cir. 2007) (citing Morewitz, 62 F.3d at 1366). By contrast, dismissal without

prejudice for failure to prosecute is not an adjudication on the merits, and, therefore, courts are

afforded greater discretion in dismissing claims in this manner. Taylor, 251 F. App’x at 619;

see also Coleman, 433 F. App’x at 719; Brown, 205 F. App’x at 802–03.

       While the Court exercises its discretion to dismiss cases with caution, dismissal of this

action without prejudice is warranted. See Coleman, 433 F. App’x at 719 (upholding dismissal

without prejudice for failure to prosecute, where plaintiff did not respond to court order to supply

defendant’s current address for purpose of service); Brown, 205 F. App’x at 802–03 (upholding

dismissal without prejudice for failure to prosecute, where plaintiff failed to follow court order to

file amended complaint and court had informed plaintiff that noncompliance could lead to

dismissal).

       Shreeves failed to follow this Court’s Order or to otherwise respond to the Motion to

Dismiss, despite having ample opportunity to do so and being forewarned of the consequences of

his failure to do so. Doc. 13. Thus, the Court should DISMISS without prejudice Shreeves’s

§ 2241 Petition. Doc. 1.

II.    Leave to Appeal in Forma Pauperis

       The Court should also deny Shreeves leave to appeal in forma pauperis. Though

Shreeves has not yet filed a notice of appeal, it would be appropriate to address that issue in the

Court’s order of dismissal. See Fed. R. App. P. 24(a)(3) (trial court may certify that appeal is not

taken in good faith “before or after the notice of appeal is filed”).

       An appeal cannot be taken in forma pauperis if the trial court certifies, either before or

after the notice of appeal is filed, that the appeal is not taken in good faith. 28 U.S.C.




                                                  4
  Case 5:19-cv-00060-LGW-BWC Document 15 Filed 05/14/20 Page 5 of 6



§ 1915(a)(3); Fed. R. App. P. 24(a)(3). Good faith in this context must be judged by an objective

standard. Busch v. County of Volusia, 189 F.R.D. 687, 691 (M.D. Fla. 1999). A party does not

proceed in good faith when he seeks to advance a frivolous claim or argument. See Coppedge v.

United States, 369 U.S. 438, 445 (1962). A claim or argument is frivolous when it appears the

factual allegations are clearly baseless or the legal theories are indisputably meritless. Neitzke v.

Williams, 490 U.S. 319, 327 (1989); Carroll v. Gross, 984 F.2d 392, 393 (11th Cir. 1993). An in

forma pauperis action is frivolous and not brought in good faith if it is “without arguable merit

either in law or fact.” Napier v. Preslicka, 314 F.3d 528, 531 (11th Cir. 2002); see also Brown v.

United States, Nos. 407CV085, 403CR001, 2009 WL 307872, at *1–2 (S.D. Ga. Feb. 9, 2009).

       Based on the above analysis of Shreeves’s failure to follow this Court’s Order, there are

no non-frivolous issues to raise on appeal, and an appeal would not be taken in good faith. Thus,

the Court should DENY Shreeves in forma pauperis status on appeal.

                                         CONCLUSION

       I RECOMMEND the Court DISMISS without prejudice Shreeves’s Petition for failure

to follow the Court’s Order. I further RECOMMEND the Court DENY as moot Respondent’s

Motion to Dismiss and all other pending motions, DIRECT the Clerk of Court to CLOSE this

case and enter the appropriate judgment of dismissal, and DENY Shreeves leave to appeal in

forma pauperis.

       The Court ORDERS any party seeking to object to this Report and Recommendation to

file specific written objections within 14 days of the date on which this Report and

Recommendation is entered. Any objections asserting that the undersigned failed to address any

contention raised in the pleading must also be included. Failure to do so will bar any later

challenge or review of the factual findings or legal conclusions herein. See 28 U.S.C.




                                                  5
  Case 5:19-cv-00060-LGW-BWC Document 15 Filed 05/14/20 Page 6 of 6



§ 636(b)(1)(C); Thomas v. Arn, 474 U.S. 140 (1985). A copy of the objections must be served

upon all other parties to the action.

        Upon receipt of objections meeting the specificity requirement set out above, a United

States District Judge will make a de novo determination of those portions of the report, proposed

findings, or recommendation to which objection is made and may accept, reject, or modify, in

whole or in part, the findings or recommendations made herein. Objections not meeting the

specificity requirement set out above will not be considered by the District Judge. The Court

DIRECTS the Clerk of Court to serve a copy of this Report and Recommendation upon

Shreeves at this last known address and Respondent.

        SO ORDERED and REPORTED and RECOMMENDED, this 14th day of May,

2020.




                                        _____________________________________
                                        BENJAMIN W. CHEESBRO
                                        UNITED STATES MAGISTRATE JUDGE
                                        SOUTHERN DISTRICT OF GEORGIA




                                                6
